74 F.3d 1247
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.U.S. IMPORT MEAT INSPECTION STATION, a partnership,Plaintiff-Appellant,v.Richard E. ROMINGER, Secretary, in his official capacity asacting Secretary of Agriculture;  Michael Taylor, in hisofficial capacity as Administrator, Food Safety andInspection Service, Defendants-Appellees.
No. 95-35287.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 9, 1996.*Decided Jan. 12, 1996.

Before:  BROWNING, WRIGHT and CANBY, Circuit Judges.


1
MEMORANDUM**


2
The district court denied declaratory and injunctive relief and dismissed without prejudice for lack of subject matter jurisdiction because there was no "final agency action."


3
It granted leave to USIMIS to file an amended complaint to advance an additional statutory basis for the court's jurisdiction:  21 U.S.C. Sec. 674.  USIMIS did so.  The case was then "reopened," but the plaintiff-appellant appealed immediately after filing an amended complaint, without waiting for a ruling by the district court.


4
The court's order allowing an amendment indicated a willingness to consider a new complaint.  Cf. Gerritsen v. de la Madrid Hurtado, 819 F.2d 1511, 1514 (9th Cir.1987) ("Failure to allow leave to amend supports an inference that the district court intended to make the order final.").  Because USIMIS chose to appeal before the court ruled on the amended complaint, this appeal is untimely.


5
DISMISSED for lack of jurisdiction.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3